The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Acknowledgement is made of Applicant's remarks and the Terminal Disclaimer submitted in the response filed January 11, 2021.  

Priority
This application, 16/549,226, filed 08/23/2019 is a continuation 15/618,814, filed 06/09/2017.  15/618,814 is a continuation of 14/934,715, filed 11/06/2015, now abandoned. 14/934,715 is a continuation of 14/356,302, filed 05/05/2014, now U.S. Patent 9,205,085.  14/356,302, is a national stage entry of PCT/US2012/063796, International Filing Date: 11/07/2012.  PCT/US2012/063796 claims priority from provisional application 61/556,346, filed 11/07/2011.

Terminal Disclaimer
The terminal disclaimer filed on January 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 9,205,085 and 10,632,120; has been reviewed and is accepted. The terminal disclaimer has been recorded.



Withdrawn Rejections

Double Patenting
The rejection of Claims 1 – 2 and 11 – 22 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 and 5 – 9 of US patent 9,205,085 and Claims 1 and 5 – 8 of US patent 10,632,120, each in view of Kligman et al. Current Oncology 17(1), 81 – 86 (2010) is withdrawn in response to the terminal disclaimer filed on January 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 9,205,085 and 10,632,120.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Lizette M. Fernandez on April 7, 2021.
The claims have been amended as follows:
Please amend the preamble of Claim 1 as follows:
A method of treating hot flashes in a female subject diagnosed with breast cancer,…

Claim 2. (Cancelled)


Claim 11. (Amended) [[A]] The method of claim 1, wherein the subject is receiving or has received chemotherapy.

Claim 12. (Amended)  [[A]] The method of claim [[2]] 1, wherein the compound is administered concomitant with chemotherapy.

Claim 13.	(Amended)  [[A]] The method of claim [[2]] 1, wherein the compound is administered after chemotherapy.

Claim 14.	(Amended)  [[A]] The method of claim [[2]] 1, wherein the compound is administered prior to chemotherapy.  

Claim 15.	(Amended)  [[A]] The method of claim [[2]] 1, wherein administration of the compound is maintained after cessation of the chemotherapy.

Claim 16. (Amended)  [[A]] The method of claim 14, wherein the subject is due to receive chemotherapy within 10 days or less of receiving the compound.

Claim 17. (Amended)  [[A]] The method of claim 1, wherein the subject is receiving or has received a hormone replacement or hormone supplement.
The method of claim 1, where the compound is administered in combination with another active agent.

Claim 19. (Amended)  [[A]] The method of claim 1, wherein the compound is administered in combination with an agonist or antagonist of an estrogen receptor.

Claim 20.	(Amended)  [[A]] The method of claim 1, wherein the compound is administered in combination with tamoxifen.

Claim 21. (Amended)  [[A]] The method of claim 1, wherein the compound is:

    PNG
    media_image1.png
    222
    481
    media_image1.png
    Greyscale


Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a method of treating hot flashes in a female subject diagnosed with breast cancer, the method comprising administering to the subject a compound of formula (I), as recited in Claim 1, thereby treating hot flashes in the subject, is allowed as being neither anticipated by nor obvious over the closest prior art.
The closest prior art is described as follows:
The compounds of Formula I recited in the allowed method of Claim 1 is known in the art as CXCR4 antagonists for the treatment of HIV infection (see Shim et al. in US 
Shim neither teaches nor suggests a CXCR4 antagonist, much less the compounds of Formula I in amended Claim 1, would be effective in treating hot flashes when administered to a female subject having breast cancer in need thereof.  As such, there would have been no motivation by one of ordinary skill in the art to administer a compound known to be effective in treating HIV infection in a subject to a female patient having breast cancer in need of treatment of hot flashes.
The specification discloses in vitro IC50 data (inhibition of SDF-1 to CXCR4) for 31 compounds within the scope of Formula (I) and that hot flashes in a menopausal women were greatly resolved following administration of a compound of Formula I. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 11 – 21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628